DISMISSED and Opinion Filed December 2, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00901-CV

                    IN THE INTEREST OF S.C. AND K.C., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                              MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant has filed a November 8, 2016 unopposed first amended motion to dismiss the

appeal. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).

       We DENY AS MOOT appellant’s November 9, 2016 unopposed motion to extend the

time to file a nunc pro tunc sealing order.




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE




160901F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.C. AND K.C.,                 On Appeal from the 256th Judicial District
CHILDREN                                          Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-11-16417.
No. 05-16-00901-CV                                Opinion delivered by Justice Whitehill.
                                                  Justices Bridges and Lang-Miers
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee QC recover her costs of this appeal from appellant IC.


Judgment entered December 2, 2016




                                            –2–